NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 18 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


    UNITED STATES OF AMERICA,                     No.14-50566

            Plaintiff - Appellee,                 D.C. No. 3:12-cr-04711-DMS-10

      v.
                                                  MEMORANDUM*
    JAMES LAWRENCE SNOWDEN, III,

            Defendant - Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                        Argued and Submitted May 2, 2016
                              Pasadena, California

Before: M. SMITH and NGUYEN, Circuit Judges and WILKEN,** Senior District
Judge.

      James L. Snowden, III (Snowden) appeals his 188-month sentence following

a guilty plea to conspiracy to distribute cocaine in violation of 21 U.S.C. §§

841(a)(1) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we


*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The Honorable Claudia Wilken, Senior District Judge for the U.S. District Court
for the Northern District of California, sitting by designation.
affirm.

     1. Snowden argues that the district court violated Federal Rule of Criminal

Procedure 32 by failing to resolve factual disputes regarding the presentence report

(PSR). “[T]o invoke the district court’s Rule 32 fact-finding obligation, the

defendant is required to make specific allegations of factual inaccuracy.” United

States v. Petri, 731 F.3d 833, 841 (9th Cir. 2013). Here, Snowden’s vague denial of

the truth of “at least a part of” paragraphs 7 through 20 of the PSR, without any

further specificity, was not sufficient to trigger the district court’s fact-finding

obligations. These paragraphs of the PSR described approximately four years of

drug trafficking activity – including facts relevant to the distribution of cocaine,

methamphetamine, and Snowden’s role in the conspiracy – along with conduct not

considered by the district court at sentencing. Because Snowden did not specify

which “part of” these paragraphs he believed to be untrue (let alone the specific

nature of the purported inaccuracies), the district court did not err by relying on

these portions of the PSR to impose the sentence. See id. at 841-42 (“A specific

factual objection addresses a factual inaccuracy; it does not merely object to

recommendations, opinions, or conclusions.”); see also United States v. Lindholm,

24 F.3d 1078, 1085 n.7 (9th Cir. 1994).

                                            2
     2. Snowden argues that the district court erred in including

methamphetamine as relevant conduct to increase his base offense level and add an

importation enhancement when, in his plea agreement, he only admitted to

distributing cocaine. However, the district court did not clearly err in finding

otherwise. See United States v. Staten, 466 F.3d 708, 713 (9th Cir. 2006)

(reviewing factual findings for clear error). Snowden admitted that, on his behalf,

Gilbert Johnson imported two kilograms of cocaine into the United States on

March 29, 2012. Snowden does not dispute that the same shipment also contained

methamphetamine, or that his codefendant, Roberto Ochoa, admitted under oath

that he and others, including Snowden, conspired to transport cocaine as well as

methamphetamine. The district court did not clearly err in relying on all of these

facts to hold Snowden responsible for the methamphetamine in the March 29, 2012

shipment by Johnson. See United States v. Gadson, 763 F.3d 1189, 1220 (9th Cir.

2014) (base level sentence for jointly undertaken criminal activity includes “all

reasonably foreseeable acts and omissions of others in furtherance” of the activity).

    3. The district court also did not clearly err by finding that Snowden was a

manager in a drug trafficking conspiracy that involved more than five people,

within the meaning of U.S.S.G. § 3B1.1(b). Snowden admitted that he entered into

                                          3
an agreement with Jose Luis Iglesias, Hector Gonzalez, “and others” to purchase

cocaine in San Diego. Snowden further admitted that Johnson, Tony Wakefield,

and Craig McGruder were arrested in connection with cocaine shipped “on behalf

of [Snowden]” or “being transported to [Snowden].” Separately, Ochoa admitted

that he, Gonzalez, Rodolfo Robles, Snowden, “and others” agreed to distribute

methamphetamine and cocaine, and that Ochoa “joined the Conspiracy with the

intent to assist in the distribution of the methamphetamine and cocaine by loading

vehicles utilized to transport the narcotics being sent to James Snowden[.]” These

admissions support the inference that Snowden supervised multiple individuals

criminally responsible for the offense, and that the criminal activity involved at

least five participants. See United States v. Riley, 335 F.3d 919, 929 (9th Cir.

2003); Gadson, 763 F.3d at 1222.

     4. Finally, because Snowden admitted to conduct that triggered the 10-year

mandatory minimum and the lifetime maximum, see 21 U.S.C. §§ 841(b) and 846,

the fact that the district court made drug quantity findings in its calculation of

Snowden’s base level offense did not violate the Sixth Amendment. See, e.g.,

United States v. Ochoa, 311 F.3d 1133, 1134-35 (9th Cir. 2002); United States v.

Garcia-Sanchez, 238 F.3d 1200, 1201 (9th Cir. 2001). Nor did the district court’s

                                           4
reliance on Ochoa’s plea agreement violate the Confrontation Clause: “[H]earsay

is admissible at sentencing, so long as it is ‘accompanied by some minimal indicia

of reliability.’” United States v. Littlesun, 444 F.3d 1196, 1200 (9th Cir. 2006)

(citation omitted); see also United States v. Ingham, 486 F.3d 1068, 1076 (9th Cir.

2007) (use of hearsay statements by confidential source in preparing PSR did not

violate Confrontation Clause).

    AFFIRMED.




                                          5